424 So.2d 757 (1982)
THE FLORIDA BAR, Petitioner,
v.
Julio A. PASCUAL, Respondent.
No. 61239.
Supreme Court of Florida.
December 22, 1982.
James C. Rinaman, Jr., President, Jacksonville, John F. Harkness, Jr., Executive Director and Anita F. Dahlquist, UPL Counsel, Tallahassee, and Charles W. Throckmorton of Mahoney, Hadlow & Valdes-Fauli, Miami, for The Florida Bar, petitioner.
Robert D. Korner of Korner & McIntrye, Coral Gables, for respondent.
PER CURIAM.
We review the findings and recommendations of the referee relating to The Florida Bar's petition against Julio A. Pascual's unauthorized practice of law.
The Florida Bar, by petition, seeks to have Pascual held in contempt and enjoined from the unauthorized practice of law. The petition alleged:
Respondent has engaged in the unauthorized practice of law in Dade County, Florida by one or more of the following acts:
1. Andres Herrada retained the services of the employer of the respondent, Leonard J. Kalish, a certified Florida attorney, in the purchase of a restaurant.
Respondent, as a paralegal and President of Atlantic Title Corporation, which occupied the same suite of offices as attorney Kalish, represented Herrada in the purchase and at the closing of a restaurant from Carlos Torres without the supervision of attorney Kalish.
2. Respondent gave legal advice to Andres and Pedro Herrada in the presence of Carlos Torres and Torres' attorney, Vello Veski, without attorney Kalish being present.
3. Respondent corresponded with attorney Vello Veski on attorney Kalish's stationery and signed "For the Firm" without disclaimer of his non-attorney status.
The referee finds, and we agree, that Pascual engaged in the unauthorized practice of law and should be permanently enjoined from engaging in the unauthorized practice of law in this state.
*758 Accordingly, Pascual is permanently enjoined from engaging in the practice of law in this state. In the event that he engages in any of the conduct enjoined, he will be found in indirect criminal contempt of this Court for the unauthorized practice of law in this state. He is also ordered to pay the costs of this proceeding.
It is so ordered.
ALDERMAN, C.J., and ADKINS, OVERTON, McDONALD and EHRLICH, JJ., concur.
BOYD, J., dissents.